DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 18) in the reply filed on 12/14/2020 is acknowledged.
Claim 12-17 and 19 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-11 and 18 have been considered on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 disclose the term “the culture medium”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 discloses “a medium”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 6, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2013/0190210)
Murphy et al. teach a method of tissue-engineering forming a living, three-dimensional tissue construct for in vitro scientific and medical research (abstract), and the tissues comprise multiple layers creating a laminar architecture, and the laminar tissues include renal tubules (paras. 83-84). Murphy et al. teach that the cells are encapsulated in a bio-ink for bioprinting the tissue and the bio-ink contains extrusion compounds such as a hydrogel including polyethylene glycol diacrylate (PEG-DA) (paras. 100-103, 182, 245), and the bio-ink comprises a cell culture medium (para. 96) or tissues are maintained in culture (para. 130). Murphy et al. show a liver tissue as an example and teach the cells for the liver tissue are encapsulated in an extrusion compound for bioprinting (Example 13). Murphy et al. teach that a renal tubule would be engineered using renal tubular epithelial cells (Fig. 18D). 
Thus, it would have been obvious to a person skilled in the art to use the renal tubular epithelial cells encapsulated in an extrusion compound comprising PEG-DA for engineering a renal tubule with a reasonable expectation of success. 

Regarding claim 6, Murphy et al. do not particularly teach the limitations.
However, Murphy et al. teach that the engineered tissues have advantages including mimicking the environmental conditions found within the development, homeostasis, and/or pathogenesis of natural tissues by re-creating native tissue-like intercellular interactions (paras. 56-58), and thus, the functions of the engineered tissues would mimic the functions of the native tissue.  Murphy et al. teach that the method comprises culturing the system in a suitable medium to mature the bioprinted cellular construct (para. 186).
Thus, it would have been obvious to a person skilled in the art to culture bioprinted cells to mature into a desired proximal tubule construct (i.e. a functional proximal tubule model) that mimics the native tissue like formation and resembles the native tissue including adult human renal tubules. 
Regarding the culture medium containing serum (claim 11), Murphy et al. teach the use of serum as a culture medium appropriate for mammalian cells in culture (para. 92).
Regarding the step of monitoring (claim 18), as discussed above, Murphy et al. teach that the method comprises culturing the system in a suitable medium to mature 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. as applied to claims 1-3, 6, 11 and 18 above, and further in view of DesRochers et al. (2014, Adv. Drug. Deliv. Rev.)
Regarding the limitation directed to proximal tubule cells (claim 4) or the immortalized proximal tubular epithelial cells derived from normal adult human kidney tissue (claim 5), Murphy et al. do not teach the limitation.
DesRochers et al. teach 3D tissue-engineered kidney disease models, the suitable cells, and their sources for the models (see entire document). DesRochers et al. teach that various sources of biological materials used in engineered kidney tissues and the cells including primary cultures of human proximal tubule epithelial cells (PTCs) as well as immortalized human renal PTCs such as HK-2 (p.4, 3.1.1 Human Cells). DesRochers et al. also teach the use of hydrogels as scaffolds for 3D growth to facilitate the formation of complex architecture in vitro (p.6).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. as applied to claims 1-3, 6, 11 and 18 above, and further in view of Jang et al. (2013, Integr. Biol.)
Regarding claim 7, Murphy et al. do not teach how the functionality is determined. 
Jang et al. teach human kidney proximal tubule-on-a-chip for drug transport and nephrotoxicity assessment (seen entire document) using a primary kidney proximal tubule cells and explore whether reconstituting more physiologically-relevant physical microenvironment can help to induce expression of a more in vivo-like phenotype as well as more human-like responses to known nephrotoxins (p.1120, 1st col. last para. thru 2nd col., 1st para.; Fig. 6). Jang et al. also teach the expression of alkaline phosphatase, a marker of differentiated proximal tubular cell function or determining trans-epithelial transport capacity (p.1124, 1st col.).

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. as applied to claims 1-3, 6, 11 and 18 above, and further in view of Lewis et al. (WO2016/179242)
	Regarding the limitation directed to the tubule cells co-cultivated with mesenchymal stem cells (MSCs) (claim 8) or human MSCs (claim 9), Murphy et al. do not teach the limitation.
	Lewis et al. teach a method of engineering tubular tissue construct including renal proximal tubule using renal proximal tubule cells, renal distal tubule cells, collecting duct cells, renal cell progenitors, pluri- or multipotent stem cells, other endothelial lineage cells, or individual cell lines, and the tubular tissue construct is formed by bio-printing of the cells (para. 7). Lewis et al. teach a method of printing co-culture inks allowing the delivery of two or more cell types within a single ink filament (para. 301).

	Since Lewis et al. teach various different cell types including proximal tubule epithelial cells (PTECs), multipotent stem cells or endothelial lineage cells, etc. for the renal proximal tubule constructs, it would have been obvious to a person skilled in the art to use co-culture of these cells and print them within a single bioink as taught by Lewis et al. in the method of Murphy et al. with a reasonable expectation of success.
	Since Lewis et al. teach the use of a single bioink comprising two or more cells as a co-culture, it is construed that these two or more cells are co-localized in the hydrogel.
	Regarding the limitation of claim 10 directed to a serum-free medium, Murphy et al. do not teach the limitation.
	Lewis et al. teach the printed 3D PT models using PTECs cultured in serum free media (para. 393).
	It would have been obvious to a person skilled in the art to use serum-free media for 3D PT models using PTECs in the method of Murphy et al. with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Relevant Prior Art

Werner et al. (US 2012/0058943): bioactive hydrogel made of heparin and star-branched polyethylene glycol
Lau et al. (2013, Nanomedicine):  Bioresponsive hydrogel scaffolding systems for 3D constructions in tissue engineering and regenerative medicine.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TAEYOON KIM/Primary Examiner, Art Unit 1632